 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT

 9                               EASTERN DISTRICT OF CALIFORNIA

10

11    JOHN WESLEY WILLIAMS,                           Case No. 1:17-cv-01310-AWI-JLT (PC)

12                 Plaintiff,                         ORDER GRANTING PLAINTIFF’S MOTION
                                                      FOR EXTENSION OF TIME;
13           v.

      S. ALFARO, et al.,                              ORDER DENYING PLAINTIFF’S MOTION
14
                                                      FOR AN ORDER FOR RETURN OF
15                 Defendants.                        PROPERTY; AND

16                                                    ORDER ADOPTING FINDINGS AND
                                                      RECOMMENDATIONS TO GRANT
17                                                    DEFENDANTS’ MOTION FOR SUMMARY
                                                      JUDGMENT FOR FAILURE TO EXHAUST
18
                                                      ADMINISTRATIVE REMEDIES AND TO
19                                                    DENY AS MOOT DEFENDANTS’ MOTION
                                                      FOR JUDGMENT ON THE PLEADINGS
20
                                                      (Docs. 49, 77, 78, 83)
21
                                                      CLERK TO CLOSE CASE
22

23          Plaintiff, a state prisoner proceeding pro se, has filed this civil rights action seeking relief
24   under 42 U.S.C. § 1983. The matter was referred to a United States Magistrate Judge pursuant to
25   28 U.S.C. § 636(b)(1)(B) and Local Rule 302.
26          On September 10, 2019, the magistrate judge filed findings and recommendations herein
27   which were served on plaintiff and which contained notice to plaintiff that any objections to the
28   findings and recommendations were to be filed within fourteen days. After moving twice for an
                                                    1
 1   extension of time, plaintiff has now filed objections to the findings and recommendations. The

 2   court has reviewed the file and finds the findings and recommendations to be supported by the

 3   record and by the magistrate judge’s analysis.

 4            Plaintiff also filed a motion for an order for return of his personal property. Defendants,

 5   who oppose the motion, note that the property has since been returned to plaintiff. Since plaintiff

 6   does not dispute this claim, his motion will be denied as moot.

 7            Accordingly, IT IS HEREBY ORDERED that:

 8            1. Plaintiff’s motion for extension of time (Doc. 83) is GRANTED;

 9            2. Plaintiff’s motion for an order for return of property (Doc. 79) is DENIED as moot;

10            3. The findings and recommendations filed September 10, 2019, are adopted in full;

11            4. Defendants’ motion for summary judgment for failure to exhaust administrative

12               remedies (Doc. 49) is GRANTED and the contemporaneous motion for judgment on

13               the pleadings is DENIED as moot; and

14            5. The Clerk of Court is directed to close this case.

15

16
     IT IS SO ORDERED.
17

18   Dated:    February 20, 2020
                                                   SENIOR DISTRICT JUDGE
19
20

21

22

23

24

25

26

27

28
                                                         2
